Title: To George Washington from John Clark, 19 June 1781
From: Clark, John,Nightingale, Joseph
To: Washington, George


                        
                            Sir
                            Providence June 19. 1781
                        
                        A favourable opportunity offering by Genl Viomenil’s waggon we take the liberty of forwarding to your
                            Excellency one Cheshire cheese which was designed by a Gentleman in Liverpool for his friend in New York and recommended
                            as good, but fortune having thrown it into our hands, we beg leave to present it to your Excellency, Your Acceptance of
                            which will greatly oblige Sir Your Excellencys most obedient and most hble Servants
                        
                            Clark & Nightingale

                        
                    